Wedell, J.
(concurring): I desire to further state these sales should be declared void on the ground of public policy. A sale of property for taxes by public officers involves more than private interests. It is a matter of public concern.- A public officer should not be permitted to be both the seller and the buyer. These characteristics are wholly incompatible.
Entirely aside from any element of actual fraud the only adequate remedy for the mischief involved is fo declare public officers unqualified purchasers. There being no sale to a qualified purchaser the sale is void. These principles have long been recognized and applied under varying circumstances. (Haxton v. Harris, Treasurer, 19 Kan. 511; Spicer v. Rowland, 39 Kan. 740, 18 Pac. 908; Sponable v. Woodhouse, 48 Kan. 173, 29 Pac. 394.)
Decisions of other courts are generally to the same effect. A few of them are Clute et al. v. Barron, 2 Mich. 192; Price’s Adm’r v. Thompson, Etc., 84 Ky. 219; Chandler v. Mouton et al., 33 Vt. 245; Shrewsbury v. Coal Land Co., 78 W. Va. 182, 88 S. E. 1052; Coughlin v. Holmes, 53 Wash. 692, 102 Pac. 772; Michoud et al. v. Girod et al., 45 U. S. 503, 11 L. Ed. 1077.
Hoch, J., joins in the foregoing concurring opinion.